                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE


MICHAEL BENANTI,                                  )
                                                  )
                 Petitioner,                      )    Case Nos.      3:15-CR-177-TAV-DCP
                                                  )                   3:20-CV-194-TAV
v.                                                )
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
                 Respondent.                      )


                                              ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02. Now before the court is Petitioner’s Motion for Extension of Time to

Reply to the Government’s Response [Doc. 333], filed on April 7, 2021. 1

       On August 25, 2020, the Court appointed CJA Attorney Stephen McGrath to represent

Petitioner Benanti for the purposes of his claim under United States v. Davis, -- U.S. --, 139 S. Ct.

2319 (2019), in connection with his § 2255 motion. [Doc. 315]. The Court ordered Attorney

McGrath to review the facts of Petitioner’s case and file a Davis supplement, if necessary, to

Petitioner’s pro se § 2255 motion within forty-five days. [Id.]. After being granted several

extensions, Attorney McGrath filed a Davis supplement on November 23, 2020. [Doc. 325].

Subsequently, the Government filed a Response [Doc. 13 in 3:20-cv-194] to the filed Davis

supplement.

       Attorney McGrath now seeks [Doc. 333] an extension of time to file a reply to the

Government’s response in order to allow counsel to review the Government’s response and



       1
           Unless otherwise indicated, citations to the docket refer to Case No. 3:15-cr-177.


Case 3:20-cv-00194-TAV Document 15 Filed 04/15/21 Page 1 of 2 PageID #: 812
appropriately communicate with the Petitioner. Further, the motion relates that the Government

does not oppose the requested extension. Ultimately, the Court finds that Attorney McGrath has

established good cause for the present motion, Petitioner’s Motion for Extension of Time to Reply

to the Government’s Response [Doc. 333] is GRANTED, and Attorney McGrath shall file any

Reply on or before May 14, 2021. The Court will not grant an additional extension of time absent

a showing of further good cause for any subsequent extensions.

       IT IS SO ORDERED.

                                                    ENTER:

                                                    _________________________
                                                    Debra C. Poplin
                                                    United States Magistrate Judge




                                               2
Case 3:20-cv-00194-TAV Document 15 Filed 04/15/21 Page 2 of 2 PageID #: 813
